Citation Nr: 0524569	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1968.

This matter arose before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In September 2004, the veteran appeared at the Boston RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In January 2005, the claim was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
action ordered in the remand has been completed, and the 
claim has been returned to the Board for appellate review.  


FINDING OF FACT

On the most recent VA examination conducted in February 2005, 
the veteran's hearing loss was manifested by puretone 
threshold averages of 40 decibels for the right ear and 59 
decibels for the left ear, with speech recognition ability of 
100 percent for the right ear and 88 percent for the left 
ear.  On earlier VA examination in July 2003, the veteran's 
hearing loss was manifested by puretone threshold averages of 
40 decibels for the right ear and 60 decibels for the left 
ear, with speech recognition ability of 100 percent for the 
right ear and 82 percent for the left ear.  



CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial adjudication of the claim, VA satisfied 
its duty to notify by means of a letter from the RO to the 
appellant in June 2003.  He was advised of what was required 
to substantiate his claim for an increased rating and of his 
and VA's responsibilities regarding his claim.  He was also 
asked to submit information and/or evidence, which would 
include that in his possession, in support of his claim.  An 
additional VCAA letter was mailed to the veteran in January 
2005.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained relevant records including updated 
VA treatment records identified by the veteran at his travel 
Board hearing.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in July 2003 and February 2005.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  He testified that his 
hearing has worsened and that he has trouble with things such 
as background noise in social settings.  He said that he must 
turn the volume high up on the television and has trouble 
hearing on the telephone.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  In a claim for increase, the 
present level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's 
bilateral hearing loss is evaluated under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 
6100 as noncompensable, and has been so rated since 1968.  
His claim that is the basis for this appeal was received at 
the RO on May 15, 2003.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

Upon VA audiology examination in July 2003, pure tone 
thresholds, in decibels, were as follows:

At 1000 2000 3000 4000 Hertz:  
Right ear: 15, 25, 55, 65; 
Left ear: 20, 70, 75, 75.

The puretone average in the right ear was 40.  The puretone 
average in the left ear was 60.  The Maryland CNC speech 
recognition score was 100 percent in the right ear and 82 
percent in the left ear.

A VA audiological examination was conducted in February 2005.  
Pure tone thresholds, in decibels, were as follows:

At 1000 2000 3000 4000 Hertz:
Right ear: 15, 25, 60, 60;
Left ear: 15, 70, 75, 75.

The puretone average in the right ear was 40.  The puretone 
average in the left ear was 59.  The Maryland CNC speech 
recognition score was 100 percent in the right ear and 88 
percent in the left ear.  The summary was sensorineural 
hearing loss of both ears.  

VA treatment records show that in October 2003, the veteran 
had an MRI of the head and temporal bones, which was normal.  
He was fitted for a left ear hearing aid in December 2003.  

The record demonstrates, through audiometric examinations, 
that the puretone thresholds in the left ear are 30 or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz; thus, an 
exceptional pattern of hearing impairment, as defined by VA, 
is shown, and the criteria at 38 C.F.R. § 4.86(b), and Table 
VIa are for application.  Table VIa is to be used if it would 
result in a higher numeral.  When there is such an 
exceptional pattern, each ear is to be evaluated separately.  

The findings from the two recent VA examinations show Level I 
hearing for the right ear.  38 C.F.R. § 4.85 Table VI (2004).  
Applying 38 C.F.R. § 4.85, the findings from the two recent 
VA examinations show Level IV and Level III hearing for the 
left ear, respectively.  Applying 38 C.F.R. § 4.86(b), the 
veteran has Level V hearing for the left ear under Table VIa.  
Applying these findings to Table VII in the Rating Schedule 
shows that a compensable rating is not warranted for the 
veteran's service-connected hearing loss.  38 C.F.R. § 4.85, 
Table VII (2004).  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under VA regulations.  See Lendenmann, 3 
Vet. App. 349.  The Board appreciates the sincere and 
forthright statements of the veteran in this matter.  
However, the Board is obligated to apply the facts of record 
to the governing law.  In view of the foregoing, based upon 
the audiometric evaluation findings of record, the veteran is 
not entitled to a compensable rating for his service-
connected hearing loss.  The preponderance of the evidence is 
against the claim for a compensable evaluation, 


and the doctrine of reasonable doubt does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


